Case 4:14-cv-04001-SOH Document 179                  Filed 04/22/19 Page 1 of 11 PageID #: 4052



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                               TEXARKANA DIVISION

JAMES STUART and CAREDA L. HOOD,                 )
individually and on behalf of all                )
others similarly situated,                       )
                                                 )
       Plaintiffs,                               )
                                                 )
v.                                               )           No. 14-cv-04001
                                                 )
STATE FARM FIRE AND CASUALTY                     )
COMPANY,                                         )
                                                 )
       Defendant.                                )

      PLAINTIFFS’ REPLY IN SUPPORT OF OPPOSED MOTION FOR ORDER
           APPROVING CLASS NOTICE PLAN AND CLASS NOTICE

       Plaintiffs file this Reply in Support of Opposed Motion for Order Approving Class Notice

Plan and Class Notice, and in support state the following:

       State Farm continues to try to dictate how its claims settlement practices, and this

litigation, should proceed. Despite being told years ago by the Arkansas Supreme Court that

labor depreciation during the Class Period was unlawful, State Farm refuses to give the money

back to its insureds. And now, having had its class certification arguments rejected by this

Court, and the Eighth Circuit twice 1, State Farm wants to control how notice will be given to the

Class Members from whom it has wrongfully taken, and then long withheld, insurance proceeds.

State Farm’s opposition to Plaintiffs’ notice plan is absurd. The notion that State Farm is raising

legitimate concerns on behalf of the Class—the very people it unlawfully withheld money from,

and to whom it refuses to repay despite controlling Arkansas precedent that is now over five

years old—as opposed to solely self-interested objections, cannot be taken seriously. Class

1
  Despite the three orders, State Farm continues to let this Court know at every turn that the
Court got it wrong, and that “State Farm continues to maintain that, for myriad reasons, no class
should be certified in this matter.” Response at 1, n. 2.
Case 4:14-cv-04001-SOH Document 179                   Filed 04/22/19 Page 2 of 11 PageID #: 4053



Counsel and this Court should make the decisions about notice to the Class that this Court

certified and for whom this Court has appointed the undersigned as Counsel.

I.      This is not a settlement; therefore, State Farm does not get to dictate the notice
        program.

        State Farm repeatedly points to differences between Plaintiffs’ proposed notice plan and

prior settlement notice plans that this Court approved in settled class actions. Response at 2, 8.

Settlement notice plans are negotiated as part of a class settlement. Indeed, a notice plan is an

integral part of the settlement, and the defendant insurance company certainly has a say in that

process as part of the overall negotiation. Here, there is no settlement. It follows, therefore, that

State Farm does not get to dictate to the Plaintiffs what can, and cannot, be part of the plan.

        Plaintiffs did attempt to negotiate an agreed plan in order to remove a contested motion

from the Court’s docket. That exercise failed. Despite State Farm’s unprincipled recitation of

the details of that discussion, see Resp. at 8, n. 8 2, the parties reached no agreement. Accords

proffered for the sole goal of building common ground are not in any way binding, or relevant,

when the counter-party spurns the olive branch, as State Farm did here. It is spurious for State

Farm to assert that Plaintiffs should be held to terms that were going to be part of a negotiated

deal that fell through.

        Further, State Farm contends that Plaintiffs should pay for the notice plan. Response at

11-12. Notice costs are assessed as taxable court costs. Plaintiffs are willing to pay for the

notice program on the front end (to be assessed against State Farm as costs later on in the case

should Plaintiffs prevail), but it should be the notice program that Plaintiffs have designed for the


2
  State Farm’s conduct here makes open dialogue—which ought to be encouraged in order to
limit the need for Court intervention on every matter—impossible. Counsel should be able to
have discussions to attempt to resolve matters without being concerned that such discussions will
become part of the record should the talks fail to bear fruit. Class Counsel consider this a
learning lesson as to how to engage with State Farm’s counsel.
                                                  2
Case 4:14-cv-04001-SOH Document 179                 Filed 04/22/19 Page 3 of 11 PageID #: 4054



Class’s benefit. Plaintiffs previously offered many accommodations to reach an agreed notice

plan premised on the parties sharing costs. State Farm apparently was too penurious to pick up

its share (about $12,500).

II.    The Court should order the banner be placed on State Farm’s website.

       At present, Plaintiffs have proposed that the banner be placed on the payment portal,

which Plaintiffs identified in the notice plan as www.statefarm.com/customer-care/insurance-

bill-pay). In order to address the bulk of State Farm’s concerns, Plaintiffs would agree that the

banner be placed on the page that appears after the customer logs into the payment portal. Class

Counsel do not know the URL for that page, but assuredly State Farm could provide that

information. The revised portion of the Notice Plan would read:

       7.      In addition to the foregoing, Defendants shall maintain until further order
       of this Court, the website Banner (Exhibit C) on the any payment portal screen
       that appears immediately following the password login that can be accessed by
       any of Defendants’ Arkansas policyholders via computer (including, e.g,
       http://____________________https://www.statefarm.com/customer-
       care/insurance-bill-pay) or State Farm mobile app.

With that concession, the remainder of State Farm’s complaints should be rejected.

       A.      There is no evidence, as opposed to conjecture, that the ad will cause any
               harm.

       State Farm spends the bulk of its motion opposing the prong of the notice plan that would

require State Farm to place a banner on its website. The crux of State Farm’s opposition to the

banner is that it is “completely unnecessary” and “could have significant repercussions to State

Farm’s business.” Response at 6. State Farm provides zero evidence in support of its fear of

repercussions; it is sole conjecture.

       The lack of evidence is notable. Indeed, how could State Farm argue with any credibility

that the banner would cause any more damage to its business that its unlawful business practices

have already accomplished? Here are just a few of the articles written about State Farm’s labor
                                                3
Case 4:14-cv-04001-SOH Document 179                       Filed 04/22/19 Page 4 of 11 PageID #: 4055



depreciation practices:

   •   https://news.bloomberglaw.com/class-action/state-farm-customers-get-class-status-in-underpayment-
       lawsuit
   •   https://www.law360.com/articles/1131605/state-farm-policyholders-win-cert-in-labor-costs-fight
   •   http://www.timoneyknox.com/insurance-industry/kentucky-federal-court-certifies-class-labor-depreciation-
       dispute
   •   http://www.mondaq.com/unitedstates/x/760502/Class+Actions/Labor+Depreciation+Class+Actions+Get+N
       ew+Life
   •   https://law.justia.com/cases/federal/appellate-courts/ca8/16-3784/16-3784-2018-12-06.html (this case)
   •   https://www.lexology.com/library/detail.aspx?g=031aacc6-9962-48d9-9ccb-57091b351a04 (this case)

       State Farm chose to appeal this Court’s class certification to the Eighth Circuit. While

State Farm assuredly has a right to do so, such action brings with it additional news coverage.

Having garnered the coverage, State Farm is certainly in no position to argue that additional

notice to the class about the case, via a banner, would “negatively impact State Farm’s brand.” If

State Farm really cared about its brand (as opposed to keeping the money that it took from

Arkansas insureds), it would not breach the insurance agreements in the first instance. But it is a

bit late for complaint now. State Farm chose to fight Plaintiffs instead of giving the money back.

A consequence of that decision is that the world gets to know about State Farm’s alleged

misconduct. So be it. Until this point, State Farm has seemed undeterred by any negative

publicity arising from its decision to routinely underpay homeowners’ claims.

       B.      Electronic notice is now expressly permitted under Rule 23.

       “The ultimate goal of giving notice is to enable class members to make informed

decisions about whether to opt out[.]” 2018 Advisory Committee Notes to Rule 23, ¶ 7. Rule 23

was recently amended to provide that “[t]he notice may be by one or more of the following:

United States mail, electronic means, or other appropriate means.” FED. R. CIV. P. 23(c)(2)(B)

(emphasis added).

       Instead of preferring any one means of notice, therefore, the amended rule relies
       on courts and counsel to focus on the means or combination of means most likely
       to be effective in the case before the court. The Court should exercise its
       discretion to sell appropriate means of giving notice.

                                                      4
Case 4:14-cv-04001-SOH Document 179                 Filed 04/22/19 Page 5 of 11 PageID #: 4056




2018 Advisory Committee Notes to Rule 23, ¶ 5.

       This change is consistent with the change in which the general population seeks out, and

receives, information. 3   “The World Wide Web is an increasingly important method of

communication, and, of particular pertinence here, an increasingly important substitute for

newspapers.” Hilsley v. Ocean Spray Cranberries, Inc., 2019 WL 718807, at *3 (S.D. Cal. Feb.

5, 2019) (quoting Mirfasihi v. Fleet Mortg. Corp., 356 F.3d 781, 786 (7th Cir. 2004)). A

company’s website can “be viewed as a publication” for purposes of notice. Id. at *3.

       While State Farm complains that undersigned counsel have not asked for banners in other

prior settlements before this Court, undersigned counsel did ask for banners in two recently

certified federal class actions handled by Judge Robert Pitman (W.D. Tex.):

       Having reviewed the parties’ joint proposed plan and agreed Class Notice,
       Postcard Notice, and website banner, (Joint Class Notice Plan, Dkt. 224-1), the
       Court finds that the Joint Class Notice Plan provides the best notice that is
       practicable under the circumstances, and provides for individual notice to all class
       members who can be identified through reasonable effort as required under Rule
       23(c)(2)(B). The Court finds that the Joint Class Notice Plan and exhibits clearly
       and concisely state in plain, easily understood language the requirements under
       Rule 23(c)(2)(B). The Court also finds that the Joint Class Notice Plan describes
       the proceedings in objective and neutral terms. See In re Deepwater Horizon, 739
       F.3d at 819. Finally, the Court finds that the Joint Class Notice Plan meets or
       exceeds the requirements for due process. See In re Nissan Motor Corp., 552 F.2d
       at 1105.

Cleven v. Mid-Am. Apartment Communities, Inc., 2018 WL 7077069, at *1 (W.D. Tex. Oct. 22,

2018); Brown v. Mid-Am. Apartments, LP, No. 1:17-CV-00307-RP, ECF No. 31, *2-3 (W.D.

Tex. Oct. 22, 2018). Indeed, the defendant in those cases apparently found the banner request so

3
  “Indeed, today, millions of Americans communicate and/or consume media through digital or
electronic methods. In fact, you’re reading this article online and you’re in good company!
Research indicates that online sources are the main source of news in the U.S., surpassing both
television and print. It is estimated that more than 30 million Americans get their news via the
Internet each day.”
https://www.arnoldporter.com/~/media/files/perspectives/publications/2016/04/electronic-class-
notice-may-be-the-best-notice-practicable.pdf
                                                5
Case 4:14-cv-04001-SOH Document 179                 Filed 04/22/19 Page 6 of 11 PageID #: 4057



innocuous that it was not even challenged (the notice plans were jointly filed). Each of those

notice plans were approved by Judge Pitman subsequent to the latest class settlement notice

program approved by this Court in a depreciation of labor case. The banners in this case mirror

the ones approved by Judge Pitman.

       C.      The banner is not “unnecessary.”

       As described by Rule 23 and the Advisory Committee Notes, a notice program can

include several forms of notice. 2018 Advisory Committee Notes to Rule 23, ¶ 5 (“means or

combination of means”). State Farm contends the banner is unnecessary because notice is being

given in other means. The emailed notice is intended to reach class members who did not

receive a mailed notice, and newspaper publication notice is intended to reach class members

who did not receive either a mailed or emailed noticenotice. The banner prong of the notice plan

is intended to serve as an equivalent to publication—an alternative means to reach class members

who received neither the postcard nor the email notice.

       D.      Publication notice is not defective simply because it extends beyond the
               region where Class members reside.

       State Farm objects that the website on which the banner is to be placed is broader in reach

than just Arkansas. That specific objection was rejected in Martin v. Weiner:

       In Martin v. Weiner, 2007 WL 4232791, at *3 (W.D.N.Y. Nov. 28, 2007), for
       example, the court upheld the plaintiffs' request to post notice on the websites of
       statewide agencies (such as the New York Department of Health), even though
       the class was comprised only of residents of one New York county. The
       defendants objected to notice on their websites as overinclusive. Id. The court
       explained that although notice on the defendants' websites “may be over inclusive
       in notifying the entire state for a regionally based class,” it is no different than
       “posting a notice in a general circulation newspaper where a number of readers
       would not be interested class members.” Id.

Jermyn v. Best Buy Stores, L.P., 2010 WL 5187746, at *8 (S.D.N.Y. Dec. 6, 2010). This Court

has repeatedly approved newspaper publication notice. The Martin court held that a banner is no


                                                6
Case 4:14-cv-04001-SOH Document 179                Filed 04/22/19 Page 7 of 11 PageID #: 4058



different than “posting a notice in a general circulation newspaper where a number of readers

would not be interested class members.” State Farm’s objection lacks merit.

       E.     There is no evidence that the banner will be confusing.

       State Farm asserts—again without any evidentiary support—that the banner will be

confusing, and that “the risk of confusion is unacceptable.” Response at 8. The purported

confusion keys off the issue that labor depreciation was prohibited throughout the Class Period,

but is permitted currently via a legislatively-enacted change that occurred following the

insurance industry’s lobbying efforts. But the banner itself (Plaintiffs’ Ex. C to Ex. 1) says

nothing about labor depreciation. So the banner itself cannot be in any way “confusing.”

Further, the banner simply directs class members to the notice website, where the Long Form

Notice and Postcard Notice are available for review. State Farm has raised no argument

whatsoever in the response that Exhibit A (Long Form Notice) and Exhibit B (Postcard) are

confusing. (What is confusing is why an insurance company thinks it is good business to violate

Arkansas law, and then keep the money that it wrongfully retained.)

III.   The Proposed Notice Plan permits opt-outs in a mechanism routinely approved by
       this Court.

       The Notice Plan provides that opt outs be made via a signed letter sent by regular mail to

the Third Party Administrator (“TPA”). The TPA is charged with compiling a list of timely opt-

outs based on the postmark, and a list of untimely or otherwise defective opt-outs. This is the

same procedure routinely approved by this Court in regard to opt-outs.

       Notably, it is also the same procedure agreed to by State Farm in another class action

settlement. See Ex. 1 hereto (agreed long form notice in Thompson v. State Farm stating, “you




                                               7
Case 4:14-cv-04001-SOH Document 179                 Filed 04/22/19 Page 8 of 11 PageID #: 4059



can’t exclude yourself on the phone or by e-mail”). 4 And it is the same procedure ordered by the

district court in a contested class action case involving State Farm. See Ex. 2 hereto (long form

notice in Vogt v. State Farm (W.D. Mo.) stating “[t]o ask to be excluded, also sometimes referred

to as ‘opting out’ of the class, you must send an ‘Exclusion Request’ in the form of a letter sent

by mail”). 5

        Contrary to State Farm’s contention that Plaintiffs are erecting unnecessary hurdles to

opting-out, Plaintiffs have actually proposed an opt-out mechanism that mirrors the norm

approved around the country. State Farm’s reliance on one outlier unpublished opinion from a

district court in Colorado is of no moment.

IV.     The Proposed Notice Plan permits opt-outs on a timeline routinely approved by this
        Court.

        There is no merit to Defendants’ objection that that the deadline for opting out is too

short. Even under State Farm’s math (with calculations performed in such a way as to try to

illustrate how short the time period is), Class members would have at least 30 days to opt out.

That meets the Federal Judicial Center minimum as noted in State Farm’s response. Response at

10 (“minimum of 30 days is necessary”, citing FJC Guide). State Farm understandably wants to

slow the train down to ensure that it can keep its ill-gotten gains as long as possible, but the

Class—represented by the undersigned per this Court’s order—are entitled to a more prompt

resolution. As the timelines proposed comport with Due Process, State Farm’s sudden desire to

look out for the Class should be viewed with skepticism, and the objection denied.




4
  The full Settlement Agreement, dated May 8, 2018, is accessible at
http://www.statefarmdiminishedvaluelitigation.com/docs/SA%20and%20Exhibits.pdf.
5
  Additional documents at http://www.sfcoilitigation.com/important-documents.
                                                8
Case 4:14-cv-04001-SOH Document 179                  Filed 04/22/19 Page 9 of 11 PageID #: 4060



V.     The Proposed Notice Plan seeks information squarely in the hands of State Farm.

       State Farm seems determined to dictate to the Court and to Plaintiffs how it will go about

providing data, and what it will be willing to provide. Response at 11 (“there is no need for State

Farm to conform the notice list to the precise column headers and the column format request by

Plaintiffs (or for the Court to supervise such issues).”). Plaintiffs’ request for policy numbers to

be included in the class data (in addition to the remaining data to which State Farm does not

object) is not overly burdensome. As State Farm notes, it had already gathered policy numbers

for the claims and provided that to the Plaintiffs in response to interrogatory requests. Having

the data in hand will allow State Farm to easily append that to the name, address, and claim

number data. State Farm’s objection should be rejected.

                                            PRAYER

       For these reasons, the Plaintiffs request that the Court enter an order approving the Class

Notice Plan, and direct the parties and the Third Party Administrator to effectuate the Notice Plan

(as modified by Section II, supra).

       Dated: April 22, 2019

                                              Respectfully submitted,


                                              /s/ Matt Keil
                                              JOHN C. GOODSON
                                              Arkansas Bar No. 90018
                                              MATT KEIL
                                              Arkansas Bar No. 86099
                                              KEIL &GOODSON P.A.
                                              406 Walnut Street
                                              Texarkana, AR 71854
                                              Telephone: 870.772.4113
                                              Facsimile: 870.773.2967




                                                 9
Case 4:14-cv-04001-SOH Document 179    Filed 04/22/19 Page 10 of 11 PageID #: 4061



                                  MATTHEW L.MUSTOKOFF
                                  RICHARD A. RUSSO, JR.
                                  KESSLER TOPAZ MELTZER & CHECK, LLP
                                  280 King of Prussia Road
                                  Radnor, Pennsylvania 19087
                                  Telephone: 610.667.7706
                                  Facsimile: 610.667.7056

                                  TOM THOMPSON
                                  Arkansas Bar number 77133
                                  CASEY CASTLEBERRY
                                  Arkansas Bar Number 2003109
                                  MURPHY, THOMPSON, ARNOLD,
                                  SKINNER &CASTLEBERRY
                                  555 East Main Street, Suite 200
                                  P.O. Box 2595
                                  Batesville, AR 72503-2595
                                  Telephone: 870.793.3821
                                  Facsimile: 870. 793.3815

                                  RICHARD E. NORMAN
                                  R.MARTIN WEBER, JR.
                                  CROWLEY NORMAN LLP
                                  Three Riverway, Ste. 1775
                                  Houston, TX 77056
                                  Telephone: 713.651.1771
                                  Facsimile: 713.651.1775

                                  STEVEN E. VOWELL
                                  Arkansas Bar No. 75134
                                  TAYLOR LAW PARTNERS, LLP
                                  303 E. Millsap Road
                                  P.O. Box 8310
                                  Fayetteville, AR 72703
                                  Telephone: 479.443.5222

                                  JAMES M. PRATT, JR.
                                  Arkansas Bar No. 74124
                                  JAMES M. PRATT, JR., P.A.
                                  144 Washington NW
                                  Post Office Box 938
                                  Camden, AR 71701
                                  Telephone: 870.836.7328
                                  Facsimile: 870.837.2405

                                  ATTORNEYS FOR PLAINTIFFS


                                      10
Case 4:14-cv-04001-SOH Document 179             Filed 04/22/19 Page 11 of 11 PageID #: 4062




                                CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was filed electronically with the
Clerk of Court using the CM/ECF system. As such, this pleading was served on all counsel who
are deemed to have consented to electronic service. All other counsel of record not deemed to
have consented to electronic service were served with a true and correct copy of the foregoing by
regular mail on April 22, 2019.

                                            /s/ Matt Keil
                                            Matt Keil




                                               11
